                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

ASHLEY ALBERT, et al.,

                      Plaintiffs,
                                                        Case No. 8:20-cv-01936
         v.

GLOBAL TEL LINK CORP., et al.,

                      Defendant.



                            MOTION FOR ADMISSION PRO HAC VICE

         I, Jason R. Scherr, am a member in good standing of the bar of this Court. I am moving

the admission of Elizabeth Herrington to appear pro hac vice in this case as counsel for Securus

Technologies, LLC.

         We certify that:

              1. The proposed admittee is not a member of the Maryland bar and does not

                   maintain any law office in Maryland.

              2. The proposed admittee is a member in good standing of the bars of the following

                   states, in addition to numerous federal courts:

       State Court & Date of Admission                Federal Court & Date of Admission

    Illinois (Bar No. 6244547) (05/07/98)        USDC, Eastern Dist. of Michigan (10/31/07)
    Missouri (Bar No. 48975) (10/10/97)          USDC, Western Dist. of Michigan (10/23/13)
                                                 USDC, Central Dist. of Illinois (02/18/99)
                                                 USDC, Northern Dist. of Illinois (02/18/99)
                                                 USDC, Southern Dist. of Illinois (04/23/98)
                                                 USDC, Eastern Dist. of Wisconsin (02/06/14)
                                                 USDC, District of Colorado (06/26/18)
                                                 Second Cir., U.S. Court of Appeals (08/16/11)
                                                 Fifth Cir., U.S. Court of Appeals (12/05/19)




DB1/ 115064499.1
                                                  Seventh Cir.,, U.S. Court of Appeals (08/20/99)
                                                  Tenth Cir., U.S. Court of Appeals (05/06/13)
                                                  Eleventh Cir., U.S. Court of Appeals (09/25/12)

              3. During the twelve months immediately preceding this motion, the proposed

                   admittee has not been admitted pro hac vice in this Court.

              4. The proposed admittee has never been disbarred, suspended, or denied admission

                   to practice law in any jurisdiction.

              5. The proposed admittee is familiar with the Maryland Attorneys’ Rules of

                   Professional Conduct, the Federal Rules of Civil Procedure, the Federal Rules of

                   Evidence, the Federal Rules of Appellate Procedure, and the Local Rules of this

                   Court, and understands that she shall be subject to the disciplinary jurisdiction of

                   this Court.

              6. The proposed admittee understands that admission pro hac vice is for this case

                   only and does not constitute formal admission to the bar of this Court.

              7. The undersigned movant, a member of the bar of this Court in good standing,

                   will serve as co-counsel in these proceedings.

              8. The $100.00 fee for admission pro hac vice accompanies this motion.

              9. We here certify under penalties of perjury that the foregoing statements are true

                   and correct.


         MOVANT                                           PROPOSED ADMITTEE

         /s/ Jason R. Scherr                              /s/ Elizabeth Herrington*

        Jason R. Scherr (Bar No. 25633)                    Elizabeth Herrington
        Morgan, Lewis & Bockius LLP                        Morgan, Lewis & Bockius LLP
        1111 Pennsylvania Ave., N.W.                       77 W. Wacker Dr.
        Washington, DC 200004                              Chicago, IL 60601
        202.739-6000 (tel.)                                312.324-1000 (tel.)




DB1/ 115064499.1                                   -2-
        202.739-6001 (fax)                312.324-1001 (fax)
        jr.scherr@morganlewis.com         beth.herrington@ morganlewis.com

                                           *Signed by Jason R. Scherr with
                                           permission of Elizabeth Herrington




DB1/ 115064499.1                    -3-
